Case 2:20-cr-00085-SPC-NPM Document 82 Filed 01/28/21 Page 1 of 2 PageID 338




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO.: 2:20-cr-85-FtM-38NPM

CHRISTOPHER TED DULUK


                 PRELIMINARY ORDER OF FORFEITURE 1

       Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture filed January 25, 2021. (Doc. 81). Pursuant to 18 U.S.C. § 2253, and

Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the United States

is seeking a preliminary order of forfeiture for a PNY 256GB thumb drive and a

Lenovo laptop, serial number YD04Q0JA, which assets were used or intended to be

used by Defendant Christopher Ted Duluk to commit, or to promote the commission

of, the violation charged in Count One of the Indictment, or is property traceable to

such property. (Doc. 1).

       On June 3, 2020, a Grand Jury indicted Christopher Ted Duluk on one-count

of possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and

2252(b)(2). (Doc. 1). The undersigned United States District Court Judge

conducted a bench trial on December 2, 2020 at which time the Court reviewed



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cr-00085-SPC-NPM Document 82 Filed 01/28/21 Page 2 of 2 PageID 339




the Waiver of Jury Trial (Doc. 66) and Stipulation of Facts (Doc. 65) signed and

filed jointly by the parties. Following the bench trial, the Court found Duluk

guilty of Count One of the Indictment and ordered the previously identified

assets be forfeited to the Government; the Sentencing hearing is currently

scheduled for April 12, 2021. (Doc. 71).

      The required connection between the crime of conviction and the asset

has been established and the Government is entitled to the forfeit property.

Therefore, the United States’ Motion for Preliminary Order of Forfeiture (Doc.

81) is GRANTED. Pursuant to 18 U.S.C. § 2253 and Rule 32.2(b)(2) of the

Federal Rules of Criminal Procedure, the assets described herein are

FORFEITED to the United States of America for disposition according to law,

subject to the provisions of 21 U.S.C. § 853(n).

      This order of forfeiture as to Christopher Ted Duluk shall become final

at the time of sentencing.

      The Court retains jurisdiction to address any third-party claim that may

be asserted in these proceedings, and to complete the forfeiture and disposition

of the assets sought by the Government.

      DONE AND ORDERED in Fort Myers, Florida on January 28, 2021.




Copies:Counsel of Record




                                        2
